DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SPECIES 1 - Figures 2-5;
SPECIES 2 - Figure 6A & 6B 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SPECIES 1 & 2 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Umemura 2008/0138213. 
Umemura discloses the limitations:
a valve housing (30,32) provided with a discharge port 31 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure ¶0097, ¶0100-¶0101), a suction port 34 allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure ¶0097, ¶0100-¶0101), and a control port 33 allowing a control fluid of a control pressure to pass therethrough (i.e. refrigerant at crank chamber pressure ¶0097, ¶0100-¶0103); 
a primary valve including a primary valve seat 35a and a primary valve body 41 driven by a solenoid (primary valve body 41 is driven by solenoid 60 via rod 65, ¶0114), the primary valve being configured to open and close a communication (i.e. open and close valve hole 32) between the discharge port 31 and the control port 33 in accordance with a movement of the primary valve body (¶0102, ¶0115-¶0116); 
a differential CS valve (53,43) that is openable and closable by a pressure difference between the control pressure and the suction pressure (¶0134); and 
. 
During a telephone conversation with NORMAN SOLOWAY on 02/07/2022 a provisional election was made WITHOUT traverse to prosecute the invention of Species 2, claims 1-4, 6-7, 9-10, 12-13, 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 8, 11, and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11156301 in view of Umemura US 2008/0138213. 
Claim 1 of Hayama USPN 11156301 discloses the limitations of claim 1 of the instant application, and discloses the limitations:
a valve housing provided with a discharge port 12 allowing a discharge fluid of a discharge pressure to pass therethrough, a suction port 15,13 allowing a suction fluid of a suction pressure to pass therethrough, and a control port 14 allowing a control fluid of a control pressure to pass therethrough; 
a primary valve 50 including a primary valve seat 10a and a primary valve body 51a driven by a solenoid 80, the primary valve being configured to open and close a communication (i.e. communication via 10a) between the discharge port 12 and the control port 14 in accordance with a movement of the primary valve body (i.e. in accordance with movement of valve body towards and away from valve seat 10a); 
a differential CS valve (90; 91a,11a) that is openable and closable by a pressure difference between the control pressure and the suction pressure (the “differential pressure valve configured to open and close based on a pressure difference corresponds to -differential pressure valve 90- and the Pc-Ps pressure difference described in Column 9 Line 60-Column 10 Line 30).

However Umemura 2008/0138213 does disclose the limitations:
a valve housing (30,32) provided with a discharge port 31 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure ¶0097, ¶0100-¶0101), a suction port 34 allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure ¶0097, ¶0100-¶0101), and a control port 33 allowing a control fluid of a control pressure to pass therethrough (i.e. refrigerant at crank chamber pressure ¶0097, ¶0100-¶0103); 
a primary valve including a primary valve seat 35a and a primary valve body 41 driven by a solenoid (primary valve body 41 is driven by solenoid 60 via rod 65, ¶0114), the primary valve being configured to open and close a communication (i.e. open and close valve hole 32) between the discharge port 31 and the control port 33 in accordance with a movement of the primary valve body (¶0102, ¶0115-¶0116); 
a differential CS valve (53,43) that is openable and closable by a pressure difference between the control pressure and the suction pressure (¶0134); and 
an electromagnetic CS valve (42,36) that is openable and closable so as to close a communication (i.e. communication via 42 that controls the communication or 44 with port 36) between the control port 33 and the suction port (the communication via 42 is located between control port 33 and suction port 34) in a non-energized state of the 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify primary valve body 51a of Hayama USPN 11156301 with the electromagnetic CS valve 42,36 located at the opposite end of primary valve body 41 of Umemura 2008/0138213 in order to close the communication between the suction port 34 and communication path 44 when the coil of the solenoid is not energized (Umemura - Figure 3, ¶0115).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 9-10, 12-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 11-13 states: “an electromagnetic CS valve that is openable and closable so as to close the control port and the suction port in a non-energized state of the solenoid in accordance with the movement of the primary valve body.” It is unclear the exact limitations the applicant is introducing here, specifically how the disclosed electromagnetic CS valve (58) in the instant application is able to stop fluid flowing through both the control port 14 and the suction port when the solenoid is in a non-energized state as claimed. It is noted however that the disclosed communication between the control port and the suction port as illustrated in the (Figure 5 |Figure 6B) position in the instant application. Therefore for the purpose of examination Claim 1 Line 11-13 will be read as: --an electromagnetic CS valve that is openable and closable so as to close communication between the control port and the suction port in a non-energized state of the solenoid in accordance with the movement of the primary valve body.--
Claim Objections
Claims 3-4, 12-13, and 15-19 are objected to because of the following informalities:  
Claim 3 states in part: “a valve opening direction.” Should be changed to state: --a valve opening direction of the differential CS valve.--
Claim 4 states in part: “an urge of the differential CS spring.” Should be changed to state: --a force of the differential CS spring.--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Umemura 2008/0138213.
Regarding Claim 1: Umemura 2008/0138213 discloses all of the claimed limitations including:
a valve housing (30,32) provided with a discharge port 31 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure ¶0097, ¶0100-¶0101), a suction port 34 allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure ¶0097, ¶0100-¶0101), and a control port 33 allowing a control fluid of a control pressure to pass therethrough (i.e. refrigerant at crank chamber pressure ¶0097, ¶0100-¶0103); 
a primary valve including a primary valve seat 35a and a primary valve body 41 driven by a solenoid (primary valve body 41 is driven by solenoid 60 via rod 65, ¶0114), the primary valve being configured to open and close a communication (i.e. open and close valve hole 32) between the discharge port 31 and the control port 33 in accordance with a movement of the primary valve body (¶0102, ¶0115-¶0116); 
a differential CS valve (53,43) that is openable and closable by a pressure difference between the control pressure and the suction pressure (¶0134); and 
an electromagnetic CS valve (42,36) that is openable and closable so as to close a communication (i.e. communication via 42 that controls the communication or 44 with port 36) between the control port 33 and the suction port (the communication via 42 is located between control port 33 and suction port 34) in a non-energized state of the solenoid (i.e. in the Figure 3 position, ¶0115) in accordance with the movement of the primary valve body (i.e. with movement of element 41 to the position seen in Figure 3).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 2784320.
Regarding Claim 1: EP 2784320 discloses all of the claimed limitations including: A capacity control valve 1 comprising: 
a valve housing (5,13) provided with a discharge port 14 allowing a discharge fluid of a discharge pressure to pass therethrough (i.e. refrigerant at discharge pressure ¶0019), a suction port (12,18) allowing a suction fluid of a suction pressure to pass therethrough (i.e. refrigerant at suction pressure ¶0019), and a control port 16 allowing a control fluid of a control pressure to pass therethrough (i.e. refrigerant at crank pressure ¶0019); 
a primary valve (the primary valve is defined by the sum of its parts) including a primary valve seat 22 and a primary valve body 30 driven by a solenoid (solenoid 3, ¶0016, ¶0021), the primary valve being configured to open and close a communication (i.e. open and close valve hole 20) between the discharge port 14 and the control port 16 in accordance with a movement of the primary valve body (see Figure 1-4, ¶0021, ¶0026); 
a differential CS valve (86,25) that is openable and closable (i.e. capable of being opened / capable of being closed) by a pressure difference between the control pressure and the suction pressure (element 25 is a surface of element 36, element 36 is able to be moved (i.e. openable and closeable) based on the pressure difference between Pc and Ps (¶0038, even the load due to the pressure difference is not large, is still impacts movement of element 36) in combination with the all of the other forces acting on element 36 & 25 (e.g. the force from element 6, the force from spring 44 (¶0023) and/or the force from the solenoid 3 (¶0021, ¶0026)) to open and close the differential CS valve); and 
.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-4, 6-7, 9-10, 12-13, and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 2 “wherein a differential CS valve body of the differential CS valve partially constitutes an electromagnetic CS valve seat of the electromagnetic CS valve.” in combination with all the limitations of independent claim 1. Additionally claims 3-4, 9-10, 12-13, and 15-19 are allowable by their dependency of claim 2.
Regarding claim 6: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 6 “further comprising: a pressure drive valve which is opened and closed in accordance with the suction pressure, wherein the primary valve body constitutes a part of a hollow rod provided with a hollow communication path capable of communicating the control port with the suction port by opening and closing the pressure drive valve.” in combination with all the limitations of independent claim 1.
Regarding claim 7: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 7 “wherein the suction port includes a first suction port and a second suction port, the first suction port, the discharge port, the control port, and the second suction port being sequentially disposed from a side of the solenoid.” in combination with all the limitations of independent claim 1.
The examiner notes that if claim 2 were put into independent claim 1, then claims 8-10 would fail to further limit the claims and be rejected under §112(d), as the language of claims 5-7 is identical. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Higashidozono US 2015/0345655 - like the prior art cited above, does not disclose the limitations of claim 2, claim 6 or claim 7 in combination with the limitations of claim 1. Electromagnetic CS valve = 36a,42 (off position Figure 4); primary valve = 41, surface of 32; differential CS valve = 43a,53a.
Ota USPN 6358017 - does not disclose primary valve (67 does not close 62b), does not disclose electromagnetic CS valve (off position Figure 2 - Pc and Ps still communicate via 79), does not disclose differential CS valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746